DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-16, drawn to a system for providing improvement in cardiac performance for a patient in heart failure.
Group II, claim(s) 17-26, drawn to a system for treating heart failure in a patient.
Group III, claim(s) 27, drawn to a system for improving heart function by moving a patient's heart contractility toward a healthy range of a Frank-Starling curve.
Group IV, claim(s) 28, drawn to a system for providing improvement in cardiorenal function for a patient.
Group V, claim(s) 29-43, drawn to a system for treating hypertension.
Group VI, claim(s) 44-53, drawn to a system for treating hypertension.
Group VII, claim(s) 54-83, drawn to a system for use in combination with a ventricular assist device (VAD) for improving efficiency and functionality of the VAD.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I through VII lack unity of invention because even though the inventions of these groups require the technical feature of a catheter having a proximal end and a distal region, the catheter configured for intravascular placement so that the distal region is disposed in a superior vena cava (SVC) of the patient; a flow limiting element disposed on the distal region of the catheter, the flow limiting element configured to be selectively actuated to at least partially occlude the SVC; a controller configured to be operatively coupled to the catheter to intermittently actuate the flow limiting element to at least partially occlude the SVC for an interval spanning multiple cardiac cycles; these technical features are not special technical features since they do not make a contribution over the prior art in view of Gelfand et al. (US 20060064059) [hereinafter Gelfand].  Gelfand in the same field of endeavor discloses a system for providing improvement in cardiac performance for a patient in heart failure (abstract), the system comprising: a catheter (100) (Fig. 3) having a proximal end (202) and a distal region (Figs. 1 and 2), the catheter configured for intravascular placement so that the distal region is disposed in a superior vena cava (SVC) (110) of the patient (Fig. 1 para. 0029); a flow limiting element (106) (Figs. 1 and 3) disposed on the distal region of the catheter (100) (Fig. 2), the flow limiting element (106) configured to be selectively actuated to at least partially occlude the SVC (para. 0025 and 0029); a controller (201) (Fig. 2) configured to be operatively coupled to the catheter (100) to intermittently actuate the flow limiting element (106) to at least partially occlude the SVC for an interval spanning multiple cardiac cycles (para. 0035, 0049, 0051).
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a catheter having a proximal end and a distal region, the catheter configured for intravascular placement so that the distal region is disposed in a superior vena cava (SVC) of the patient; a flow limiting element disposed on the distal region of the catheter, the flow limiting element configured to be selectively actuated to at least partially occlude the SVC; a controller configured to be operatively coupled to the catheter to intermittently actuate the flow limiting element  an interval spanning multiple cardiac cycles; wherein the controller is configured to reduce cardiac preload during the interval sufficiently to improve cardiac performance as measured by at least one of: reduced cardiac filling pressures, increased left ventricular relaxation, increased left ventricular capacitance, increased left ventricular stroke volume, increased lusitropy, reduced left ventricular stiffness, or reduced cardiac strain.; these technical features are not special technical features since they do not not make a contribution over the prior art in view of Gelfand et al. (US 20060064059) [hereinafter Gelfand].  Gelfand in the same field of endeavor discloses a system for providing improvement in cardiac performance for a patient in heart failure (abstract), the system comprising: a catheter (100) (Fig. 3) having a proximal end (202) and a distal region (Figs. 1 and 2), the catheter configured for intravascular placement so that the distal region is disposed in a superior vena cava (SVC) (110) of the patient (Fig. 1 para. 0029); a flow limiting element (106) (Figs. 1 and 3) disposed on the distal region of the catheter (100) (Fig. 2), the flow limiting element (106) configured to be selectively actuated to at least partially occlude the SVC (para. 0025 and 0029); a controller (201) (Fig. 2) configured to be operatively coupled to the catheter (100) to intermittently actuate the flow limiting element (106) to at least partially occlude the SVC for an interval spanning multiple cardiac cycles (para. 0035, 0049, 0051); wherein the controller (201) is configured to reduce cardiac preload during the interval sufficiently to improve cardiac performance as measured by at least one of: reduced cardiac filling pressures, increased left ventricular relaxation, increased left ventricular capacitance, increased left ventricular stroke volume, increased lusitropy, reduced left ventricular stiffness, or reduced cardiac strain (para. 0014, 0017, 0058).
Groups II and IV lack unity of invention because even though the inventions of these groups require the technical feature of a catheter having a proximal end and a distal region, the catheter configured for intravascular placement so that the distal region is disposed in a superior vena cava (SVC) of the patient; a flow limiting element disposed on the distal region of the catheter, the flow limiting  a controller configured to be operatively coupled to the catheter to intermittently actuate the flow limiting element to at least partially occlude the SVC during an interval spanning multiple cardiac cycles; and61WO 2019/083989PCT/US2018/057085 a first pressure sensor disposed on the catheter proximal to the flow limiting element, the first pressure sensor outputting a signal, wherein the controller is configured to receive the signal and generate an output signal indicative of Jugular Vein Pressure (JVP), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yair (US 20060206029).  Yair in the same field of endeavor discloses a system for treating heart failure (para. 0021), the system comprising: a catheter (Fig. 2) having a proximal end and a distal region, the catheter configured for intravascular placement so that the distal region is disposed in a superior vena cava (SVC) of the patient (para. 0037); a flow limiting element (regulator (10/32)) (para. 0023 and 0102; Fig. 1A and 2) disposed on the distal region of the catheter (Fig. 2), the flow limiting element configured to be selectively actuated to at least partially occlude the SVC (para. 0032 and 0037); a controller (21) configured to be operatively coupled to the catheter to intermittently actuate the flow limiting element to at least partially occlude the SVC for an interval spanning multiple cardiac cycles (para. 0095-0096); and61WO 2019/083989PCT/US2018/057085 a first pressure sensor (monitor (15)) (Fig. 1A; para. 0033-0050, 0084) disposed on the catheter proximal to the flow limiting element (Fig. 1A), the first pressure sensor outputting a signal (22) (Fig. 1A; para. 0095) , wherein the controller (21) is configured to receive the signal and generate an output signal (23) (Fig. 1A; para. 0022, 0069, 0095) indicative of Jugular Vein Pressure (JVP) (para. 0044).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN DUBOSE/Examiner, Art Unit 3771          

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771